 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   LANCE R. MARTIN,                                    Case No.: 17-CV-916-JLS (WVG)
12                                      Plaintiff,
                                                         ORDER DISMISSING ACTION
13   v.                                                  WITHOUT PREJUDICE
14   R. PATEL, et al.,
15                                   Defendants.
16
17           On March 28, 2019, the Court granted Defendant J. Cunningham’s, Defendant A.
18   Malcolm’s and Defendant R. Patel’s respective unopposed motions to dismiss and
19   dismissed Plaintiff Lance Martin’s Third Amended Complaint. ECF No. 74. The Court
20   granted Plaintiff leave to file an amended complaint within thirty days, noting that
21   “[f]ailure to file within the time allotted may result in the dismissal of this action in its
22   entirety.” Id. Plaintiff has not filed an amended complaint or filed for an extension of
23   time.    Accordingly, pursuant to Federal Rule of Civil Procedure 41(b), the Court
24   DISMISSES WITHOUT PREJUDICE this action in its entirety for failure to prosecute
25   and failure to comply with the Court’s March 28, 2019 Order. See Lira v. Herrera, 427
26   F.3d 1164, 1169 (9th Cir. 2005) (“If a plaintiff does not take advantage of the opportunity
27   ///
28   ///

                                                     1
                                                                                17-CV-916-JLS (WVG)
 1   to fix his complaint, a district court may convert the dismissal of the complaint into
 2   dismissal of the entire action.”). The Clerk of Court SHALL CLOSE the file.
 3         IT IS SO ORDERED.
 4   Dated: October 3, 2019
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                               2
                                                                          17-CV-916-JLS (WVG)
